Exhibit 10.1
 
SETTLEMENT AGREEMENT AND RELEASE
 
I.  
PARTIES

 
A. The parties to this Settlement Agreement and Release (hereinafter
“Agreement”) are Evergreen Energy Inc. (“Evergreen”), C-Lock Technology, Inc.
(“C-Lock”), Thomas Stoner, Robert Kaplan, Richard Smith, Manual Johnson,  James
Bitonti and Vincent Cook. Evergreen, C-Lock, Stoner, Kaplan, Smith, Johnson,
Bitonti and Cook are collectively referred to as the “Parties.”
 
II.  
EFFECTIVE DATE

 
The effective date of this Agreement shall be August 23, 2011.
 
III.  
RECITALS

 
A. The Parties are the named parties in litigation currently pending before the
District Court, City and County of Denver, Colorado, case number 2010CV2417 (the
“Civil Action”).
 
B. The Parties, in order to avoid the additional expense and uncertainty of
litigation, have agreed to settle and resolve all of the claims between them
under the terms of this Agreement.
 
IV.  
SETTLEMENT AGREEMENT AND RELEASE

 
In consideration of the mutual agreements set forth below and in full
compromise, settlement and satisfaction of all claims, the Parties agree as
follows:
 
A. Settlement Amount.  Evergreen agrees to pay the sum of $2,000,000 in full
satisfaction of the claims asserted by Cook and Bitonti in the Civil Action for
payment for the C-Lock Stock.  The initial payment of $171,496 to Cook and
$328,504 to Bitonti (a total initial payment of $500,000) shall be payable by
wire transfer on or before August 23, 2011.  The remaining sum of $1,500,000.00
shall be payable by wire transfer in eight weekly installments of $105,975 to
Cook and $81,525 to Bitonti  (eight total installments of $187,500 each) on: (1)
August 29, 2011; (2) September 6, 2011 (September 5, 2011 is a holiday); (3)
September 12, 2011; (4)  September 19, 2011; (5) September 26, 2011; (6) October
3, 2011; (7) October 10, 2011; and (8) October 17, 2011.   Evergreen shall use
best efforts to make the eight equal payments earlier than scheduled, at its
sole discretion.  EEE shall issue  Forms 1099B to Cook and Bitonti is the style
and fashion attached as Exhibits C and D.
 
B. Dismissal And Vacation Of Oral Findings and Judgment.  The Parties shall file
the Stipulation and proposed Order,  copies of which are attached as Exhibits A
and B. The Courts entry of the Order shall be a condition precedent to this
Agreement. Immediately upon
 
 
 

--------------------------------------------------------------------------------

 
 
full and final and timely payment of the entire Settlement Amount, the Parties
shall advise the Court, in writing.
 
C. Release by Cook and Bitonti.  Except for the rights, obligations and
responsibilities of Evergreen, C-Lock, Stoner, Kaplan, Smith and Johnson under
this Agreement, Cook and Bitonti do hereby release and forever
discharge Evergreen, C-Lock, Stoner, Kaplan, Smith and Johnson, and their
representatives, attorneys, employees, agents, successors and assigns of and
from any and all claims, demands, damages, penalties, attorney fees, costs,
equitable relief and/or rights and causes of action of whatsoever kind and
nature, resulting from or in any way arising or growing out of, and by reasons
of, any and all known and unknown, foreseen and unforeseen claims, and the
consequences thereof, which Cook and Bitonti now have against Evergreen, C-Lock,
Stoner, Kaplan, Smith and Johnson.  This shall include, without limitation, a
release of all claims Cook and Bitonti brought in the Civil Action against
Evergreen, C-Lock, Stoner, Kaplan, Smith and Johnson and any and all claims that
Cook and Bitonti could have brought against Evergreen, C-Lock, Stoner, Kaplan,
Smith and Johnson in the Civil Action.
 
D. Release by Evergreen, C-Lock and Stoner.  Except for the rights, obligations
and responsibilities of Cook and Bitonti under this Agreement, Evergreen,
C-Lock, Stoner, Kaplan, Smith and Johnson,  do hereby release and forever
discharge Cook and Bitonti, their administrators, representatives, attorneys,
employees, agents, successors and assigns of and from any and all claims,
demands, damages, penalties, attorney fees, costs, equitable relief and/or
rights and causes of action of whatsoever kind and nature, resulting from or in
any way arising or growing out of, and by reasons of, any and all known and
unknown, foreseen and unforeseen claims, and the consequences thereof, which
Evergreen, C-Lock, Stoner, Kaplan, Smith or Johnson now have against Cook or
Bitonti.  This shall include, without limitation, a release of all claims
Evergreen, C-Lock, Stoner, Kaplan, Smith or Johnson could have brought in the
Civil Action.
 
E. Mutual Recognition of Release.  Evergreen, C-Lock, Stoner, Kaplan, Smith, and
Johnson, on the one hand, and Cook and Bitonti, on the other hand, each
acknowledge that each Party hereto may hereafter discover claims or facts in
addition to or different from those that each Party hereto now knows or believes
to exist with respect to the subject matter of this Agreement and which, if
known or suspected at the time of executing this Agreement, may have materially
affected this settlement.  Nevertheless, Evergreen, C-Lock, Stoner, Kaplan,
Smith and Johnson, on the one hand, and Cook and Bitonti, on the other hand,
each hereby waive any right, claim or cause of action that might arise as a
result of such different or additional claims or facts.  Evergreen, C-Lock,
Stoner, Kaplan, Smith and Johnson, on the one hand, and Cook and Bitonti, on the
other hand, each acknowledge that it or they, as the case may be, understand the
significance and consequence of such release.  In connection with this release,
Evergreen, C-Lock, Stoner, Kaplan, Smith and Johnson, on the one hand, and Cook
and Bitonti, on the other hand, acknowledge and reaffirm the representations and
warranties made herein and have independently arrived at the conclusion that the
consideration for this Agreement is fair and appropriate.
 
 
2

--------------------------------------------------------------------------------

 
 
V.  
REPRESENTATIONS AND WARRANTIES

 
Each Party represents, warrants and agrees as follows:
 
A. Independent Legal Advice.  Each Party has received independent legal advice
from an attorney of the respective Party’s choosing with respect to the
advisability of entering into and executing this Agreement.
 
B. No Reliance on Extrinsic Facts.  No Party (nor any officer, agent, employee,
representative or attorney of any Party) has made any statement or
representation to any other Party regarding any fact relied upon in entering
into this Agreement other than those set forth in this Agreement, and no Party
relies upon any statement, representation or promise of any other Party (or of
any officer, agent, employee, representative or attorney of any other Party) in
executing this Agreement, or in making the settlement provided for herein,
except as expressly stated in this Agreement.  The Parties expressly assume the
risk that the facts or law may be, or may become, different from the facts or
law presently believed by the Parties.
 
C. Parties Have Read Agreement.  Each Party or a responsible agent has read this
Agreement and understands its contents prior to its execution.
 
D. Binding Agreement; Authorized to Execute.  This Agreement constitutes a legal
and binding obligation enforceable in accordance with its terms.  The execution,
delivery and performance of this Agreement does not and will not violate any
organization documents or bylaws or any contracts, agreements or commitments to
which he or it is a party or by which he or it is bound.  Each Party has full
power and authority to execute, deliver and perform this Agreement, and each of
them has taken all necessary steps for the execution and delivery of this
Agreement.
 
E. No Previous Assignment.  The Parties own the claims they are releasing, and
have not, voluntarily or involuntarily, assigned, transferred, granted or
purported to assign, transfer or grant any of the claims, demands, causes of
actions, suits, controversies, liabilities or obligations released by this
Agreement.
 
F. Non-Disparagement. The Parties will not disparage, criticize or make any
statement tending to diminish the reputation of the other Party, the Party’s
personnel, or the Party’s products or services.  The Non-Disparagement
provisions of this Agreement shall terminate upon any default under this
Agreement.
 
VI.  
MISCELLANEOUS

 
A. Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the Parties with respect to the subject matter
covered in it.  There are no oral or written agreements between the Parties as
to the subject matter of this Agreement that are not contained within this
Agreement.  No addition, deletion or amendment
 
 
3

--------------------------------------------------------------------------------

 
 
shall have any force or effect, except as mutually agreed to in a writing signed
by all of the Parties.
 
B. Successors and Transferees.  This Agreement shall be binding upon and inure
to the benefit of each Party’s successors, assigns, heirs and transferees.
 
C. No Admission.  This Agreement effects the settlement of claims which are
denied and contested, and nothing in this Agreement shall constitute or be
construed as an admission of liability or wrongdoing by any Party.
 
D. No Construction Against Drafter.  Each Party has cooperated in the drafting
and preparation of this Agreement.  Hence, in any construction to be made of
this Agreement, the same shall not be construed against any Party.
 
E. Counterparts.  This Agreement may be executed in counterparts and facsimile
copies shall be regarded as originals.
 
F. Necessary and Further Documents.  The Parties agree to execute all such
further and additional documents as shall be reasonable, convenient, necessary
or desirable to carry out the provisions of this Agreement.
 
G.  Disclosure.   The provisions of this Agreement may be disclosed by Evergreen
as necessary to comply with its disclosure obligations under the securities
laws.
 
H. Severability.  If any provision or part of this Agreement is held invalid by
a court of competent jurisdiction, or unenforceable for any reason, the
remainder of this Agreement shall nonetheless remain in full force and effect.
 
I. Survival.  This Agreement shall survive the payments made pursuant to the
payment obligation and schedule specified in Section IV(A) above.
 
J. Headings.  The headings and subheadings contained in this Agreement are for
convenience only and shall not control or affect the meaning, construction or
interpretation of any provision of this Agreement.
 
K. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado.
 


 


 
4

--------------------------------------------------------------------------------

 
 

 
 


EVERGREEN ENERGY INC.

By:

 
/S/ William L.
Laughlin                                                                                                
Its: EVP, General Counsel & Secretary
Date: August 22, 2011
 


 
C-LOCK TECHNOLOGY, INC.
 
By:
/S/ William L. Laughlin                                           
Its: EVP, General Counsel  & Secretary
Date: August 22, 2011
 


THOMAS STONER



 
/S/ Thomas H. Stoner, Jr.
 
Date: _______________________________
 


 
JAMES V. BITONTI

 


/S/ James V. Bitonti
 
Date: _______________________________
 
 
 
VINCENT COOK

 


/S/ Vincent Cook
 
Date: _______________________________
 
 
 
ROBERT KAPLAN
 
 
/S/ Robert S. Kaplan
 
Date: _______________________________
 


 
5

--------------------------------------------------------------------------------

 
 
M. RICHARD SMITH
 
 
                         


Date: _______________________________
 


 
MANUEL JOHNSON
 


                         
 
Date: _______________________________
 


 
6
 

